       Case 4:19-cv-00028-BMM Document 77 Filed 01/24/20 Page 1 of 3



Jeffery J. Oven                           Peter R. Steenland
Mark L. Stermitz                          Peter C. Whitfield
Jeffrey M. Roth                           SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                        1501 K Street, NW
490 North 31st Street, Ste. 500           Washington, DC 20005
P.O. Box 2529                             Telephone: 202-736-8000
Billings, MT 59103-2529                   Email: psteenland@sidley.com
Telephone: 406-252-3441                           pwhitfield@sidley.com
Email: joven@crowleyfleck.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation
               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                        V CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS
ALLIANCE,
             Plaintiffs,

      vs.                                       DEFENDANTS TC ENERGY
                                                CORPORATION AND
PRESIDENT DONALD J. TRUMP,                      TRANSCANADA KEYSTONE
UNITED STATES DEPARTMENT OF                     PIPELINE, LP’S MOTION FOR
STATE; MICHAEL R. POMPEO, in his                SUMMARY JUDGMENT
official capacity as U.S. Secretary of State;
UNITED STATES ARMY CORPS OF
ENGINEERS; LT. GENERAL TODD T.
SEMONITE, Commanding General and
Chief of Engineers; UNITED STATES FISH
AND WILDLIFE SERVICE, a federal
agency; GREG SHEEHAN, in his official
capacity as Acting Director of the U.S. Fish
and Wildlife Service; UNITED STATES
BUREAU OF LAND MANAGEMENT, and
DAVID BERNHARDT, in his official
        Case 4:19-cv-00028-BMM Document 77 Filed 01/24/20 Page 2 of 3



capacity as Acting U.S. Secretary of the
Interior,
                   Defendants,
TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,
                   Defendant-Intervenors.


                   MOTION FOR SUMMARY JUDGMENT

      Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule

56.1 of this Court, Defendant-Intervenors TransCanada Keystone Pipeline, LP and

TC Energy Corp. (“TC Energy”) hereby move for summary judgment on all claims

in Plaintiffs’ First Amended Complaint (Doc. 37). For the reasons set forth in its

response to this Court’s request for additional briefing (Doc. 74), TC Energy has

asked the Court to dismiss Plaintiffs’ amended complaint in its entirety, because

the supplemental briefing demonstrates that they cannot prevail on their claims as a

matter of law. See TC Energy’s Supp. Br. (Doc. 76). In the event that the Court

concludes that the supplemental filing cannot be used as a vehicle for such relief,

TC Energy is filing this motion for summary judgment.

      In accordance with Local Rule 56.1, TC Energy is also filing with this

Motion a Statement of Undisputed Facts and Memorandum of Law in Support of

Summary Judgment.
                                           2
        Case 4:19-cv-00028-BMM Document 77 Filed 01/24/20 Page 3 of 3



      Counsel for TC Energy has contacted counsel for the parties in this matter.

Counsel for Federal Defendants represented that the United States does not oppose

this motion. Counsel for Plaintiffs represented that Plaintiffs oppose this motion.

January 24, 2020                              Respectfully Submitted,


CROWLEY FLECK PLLP                            SIDLEY AUSTIN LLP

/s/ Jeffery J. Oven                           /s/ Peter R. Steenland, Jr.
Jeffery J. Oven                               Peter R. Steenland, Jr.
Mark L. Stermitz                              Peter C. Whitfield
Jeffrey M. Roth                               1501 K Street, N.W.
490 North 31st Street, Ste. 500               Washington, DC 20005
Billings, MT 59103-2529                       Telephone: 202-736-8000
Telephone: 406-252-3441                       Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                         pwhitfield@sidley.com
        mstermitz@crowleyfleck.com
        jroth@jcrowleyfleck.com

    Counsel for TransCanada Keystone Pipeline LP and TC Energy Corporation




                                          3
